Citation Nr: 0000669	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-03 086	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for frozen legs and 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 To 
October 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

In November 1998 the veteran testified at a hearing held at 
the RO before the undersigned member of the Board.  The 
veteran submitted additional evidence along with a waiver of 
review of that evidence by the RO.  


FINDINGS OF FACT

1.  An unappealed RO determination in April 1962 denied 
entitlement to service connection for frozen legs and feet.

2.   Evidence received since the April 1962 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for frozen legs and feet.


3.  The claim for entitlement to service connection for 
frozen legs and feet is not plausible.

4.  An unappealed RO determination in September 1982 denied 
the veteran's claim for entitlement to service connection for 
a right arm disability.

5.  The evidence received since the September 1982 RO 
decision denying service connection for a right arm 
disability is cumulative or redundant of evidence previously 
of record or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1962 RO denial of 
service connection for frozen legs and feet is new and 
material and the claim is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for frozen legs and feet 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. New and material evidence to reopen the veteran's claim 
for service connection for a right arm disability has not 
been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); 38 U.S.C.A. § 5108.  Under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As a general 
rule, the credibility of evidence is presumed when 
determining whether to reopen a claim.  Justice v. Principi, 
3 Vet. App. 510, 513 (1992).  

The VA must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the VA 
must determine whether the evidence is "new and material."  
Second, if it is determined that the claimant has produced 
new and material evidence, the claim is reopened and the VA 
must evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 R.3d at 
1383.  Therefore, the initial issue for appellate 
determination is whether the evidence received since the 
prior final decision is new and material under the provisions 
of 38 C.F.R. § 3.156(a). 


A.  Frozen Legs and Feet

By a rating action in April 1962, the RO denied entitlement 
to service connection for frozen legs and feet.  Notice of 
the determination and his appellate rights were provided to 
the veteran that month.  No appeal was taken within one year 
following issuance of notification of the determination.  As 
such, the April 1962 RO denial of service connection for 
frozen legs and feet is final.  38 U.S.C.A. § 7105 (West 
1991).

The evidence of record at the time of the April 1962 RO 
denial included the veteran's service medical records, and a 
March 1962 VA hospital discharge report.  The service medical 
records are entirely negative for any complaint or finding 
relative to the legs and feet.  The October 1945 discharge 
examination report notes that there were no musculoskeletal 
defects and that the veteran's feet were normal.  The March 
1962 VA hospital discharge report is also negative for any 
complaints or findings relative to the legs and feet. 

Evidence received since the April 1962 RO denial includes lay 
statements; VA examination reports; VA inpatient and 
outpatient treatment records; and a transcript of the 
veteran's testimony before the Board in November 1998.  

The record contains numerous VA medical records dated from 
January 1962.  None of these records refer to a lower 
extremity disability due to frozen legs or feet.  On VA 
examination in August 1964 the veteran had no lower extremity 
complaints and the objective neurological examination was 
negative.  On VA examination in December 1966 the veteran 
complained of fatigue in the right leg.  No right leg 
disability was noted.  In February 1969 the veteran 
complained of leg pain.  The pulses in the veteran's feet 
were noted to be normal and no diagnosis relating to the 
veteran's legs and feet was made.  January 1982 VA outpatient 
records indicate that the veteran had right knee arthritis.

A March 1963 statement from [redacted] indicates that 
he served with the veteran and that he had treated the 
veteran for frozen feet and legs in Belgium in 1944.  

In a May 1963 letter, [redacted] stated that the veteran's 
legs would swell due to having been frozen overseas.  In 
August 1982 and April 1997 letters, the veteran's spouse 
noted that the veteran had pain in his legs which was a 
result of the veteran's legs and feet being frozen in 
service.  In a March 1997 letter, the veteran's daughter 
stated that the veteran had had trouble with his legs and 
feet ever since she could remember.  She noted that the 
veteran had told her about having his legs and feet frozen 
while serving in Europe.

At the November 1998 hearing the veteran testified that he 
participated in the Battle of the Bulge and that he was 
exposed to combat.  He stated that he drove an open jeep in 
Belgium during the winter.  He reported he had had frostbite 
of the legs and feet and had been treated by a physician, J. 
D. Johnson.  The veteran reported that since then his legs 
and feet were always cold and that he had frequent swelling 
and spasms in his feet.  The veteran testified that a Doctor 
Wyatt Norvell had told him that he had residuals of frozen 
legs and feet.  The veteran reported that Dr. Wyatt was 
deceased and that he had been unable to obtain any of Dr. 
Wyatt's records.

The Board notes that the March 1963 statement from [redacted]
[redacted] was received after the April 1962 RO decision and is 
therefore new.  Mr. [redacted] indicated that he served as a 
medical aide during service and that he treated the veteran 
for frozen legs and feet.  It is significant to note that 
there is no requirement that any "new" evidence must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Citing regulatory history, the 
Court of Appeals of the Federal Circuit held in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108, that 38 C.F.R. § 3.156 emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  As the statement from Mr. [redacted] provides 
evidence that the veteran experienced frozen legs and feet 
during service, it contributes to the establishment of a 
complete record for evaluation of the veteran's claim.  As 
such, it is so significant, it must be considered in order to 
fairly decide the merits of the claim.  Hence, the Board 
finds that new and material evidence has been received to 
reopen the claim of service connection for frozen legs and 
feet.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for 
frozen legs and feet, next it must be determined if the 
veteran has submitted evidence of a well-grounded claim for 
service connection under 38 U.S.C.A. § 5107(a).  Winters v. 
West, 12 Vet. App. 203, 207 (1999).  If he has not, the claim 
must fail, and VA is not obligated to assist the veteran in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In this case the only evidence that the veteran has a current 
disability of the legs and feet that is related to service 
consists of the statements of his family, and his own 
statements and testimony.  However, as laypersons they are 
not competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While [redacted]
[redacted] may have been a medical aide during service, he made 
no statements as to whether the veteran has a current lower 
extremity disability.

As noted above, a review of the extensive medical evidence of 
record reveals no disability of the lower extremities which 
has been related to frozen legs and feet during service.  
Since no medical evidence has been submitted showing that the 
veteran has a current lower extremity disability as a result 
of service, the veteran's claim for service connection for 
frozen legs and feet is not well grounded.

The Board notes that at the November 1998 Board hearing the 
veteran's representative requested that an independent 
medical opinion be obtained as to whether the veteran had a 
frozen leg and feet disability as a result of service.  As 
the veteran's claim is not well grounded, such development is 
precluded.  See Morton v. West, 12 Vet. App 477 (1999).

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


B.  Right Arm Disability

By a rating action in September 1982, the RO denied 
entitlement to service connection for a right arm disability.  
Notice of the determination and his appellate rights were 
provided to the veteran that month.  No appeal was taken 
within one year following issuance of notification of the 
determination.  As such, the September 1982 RO denial of 
service connection for a right arm disability is final.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the September 1982 RO 
denial included the veteran's service medical records, VA 
medical records, including hospital discharge reports, dated 
from January 1962 to April 1964; lay statements; and August 
1964 and December 1966 VA examination reports.  

The service medical records are entirely negative for any 
complaint or finding relative to the veteran's right arm.  
The October 1945 discharge examination report indicates that 
the veteran had no musculoskeletal or neurological 
disability.

The VA medical records reveal that the veteran was admitted 
to a VA hospital in January 1962.  The veteran complained of 
a small hard area in his right arm.  He asserted that he had 
had a slightly tender area on his right arm ever since his 
induction into the Army following a needle injection of some 
type.  He reported some radiation of pain of a rather dull 
nature down the right elbow into the right hand.  He stated 
that over the last year or so he had been unable to grip his 
right hand as tightly or to hold his right hand in flexion 
for any length of time.  While hospitalized a growth was 
surgically removed from the veteran's right arm.  Pathology 
revealed that the growth was fibrofatty areolar tissue.  The 
diagnoses included fibro-lipoma of the right arm, 
circumscribed.  A tonsillectomy was also performed while the 
veteran was hospitalized.

The veteran was hospitalized at a VA facility from February 
to April 1963.  The veteran reported that he had pain in the 
right arm.  The veteran attributed the pain to a foreign body 
type reaction after receiving an inoculation in 1942.  The 
veteran underwent stellate ganglion blocks and was treated 
with Stelazine.  It was noted that the right hand grip was 
one-half that of the left.  He was also noted to have slight 
drooping of the right shoulder.  There was some questionable 
radial nerve distribution numbness of the fingers and hands.  
The diagnoses were possible irritation of radial nerve by 
scar tissue, and status post right arm excision of 
neurofibroma.

The veteran again received inpatient treatment at a VA 
facility from February to March 1964 for his right arm.  No 
lasting improvement was made with treatment of Xylocaine 
anesthesia.  The diagnosis was possible radial nerve 
neuralgia of unknown cause.

In his March 1963 statement [redacted] reported that he 
treated the veteran under the direction of Captain Jack 
Wagner, M.D. for a right arm reaction in 1943.

A letter was received from Jack Wagner, M.D., in April 1963.  
Dr. Wagner stated that the veteran had served under him in 
Iceland in 1943.  At that time the veteran had complained of 
a sore right arm, which was the site of an immunization given 
the veteran during basic training months before.  A local 
firm nodule was felt and attributed to a local inflammatory 
reaction causing a fibroma.  Dr. Wagner went on to say that 
no record was placed on the veteran's service sheet, as he 
was a member of the medical unit.  

In a May 1963 letter, [redacted] stated that he had known the 
veteran since 1945.  He reported that the veteran had an arm 
problem due to a shot he received and that he continued to 
have problems after a lump was removed from his right arm.

On VA neuropsychiatric examination in August 1964 the 
diagnoses were conversion reaction and brachial plexus 
neuralgia.

On VA examination in December 1966 the veteran complained of 
recurrent tingling sensation in the little fingers when they 
were tapped.  He also complained of fatigability of the right 
upper extremity, extending into his face and into his leg, 
right side.  The objective neurological examination was 
negative.  The diagnoses were conversion reaction, evidenced 
by an elaboration of whatever discomfort he might have in the 
right arm and side, and possible right radial nerve neuralgia 
of undetermined cause.

The veteran's spouse, in her August 1982 letter, stated that 
the veteran had told her about having a problem with his 
right arm in service after receiving a shot.  She had 
observed the veteran having problems with his right arm ever 
since.  She stated that the operation in 1962 to remove the 
lump from the veteran's right arm had not solved the 
veteran's right arm problems.

An August 1982 letter from [redacted] notes that he had 
been inducted into the service with the veteran.  Mr. 
[redacted] remembered that he had been right behind the veteran 
when he received a shot and passed out.  

August 1982 statements from the veteran's brother and son 
also indicate that the veteran had told them of having a 
reaction to an inoculation in service and having arm problems 
ever since that time.

Evidence received since the September 1982 RO denial includes 
lay statements; VA medical records dated from January 1962 to 
December 1995; and the transcript of the veteran's testimony 
before the Board in November 1998.  

The newly submitted lay statements include copies of some of 
the statements submitted prior to the September 1982 RO 
decision.  Also submitted were statements dated in March 1997 
by a friend of the veteran and by the veteran's daughter.  An 
April 1997 statement was received from the veteran's wife.  
All of these statements indicated that the veteran had told 
them that he was injured in the right arm when he received an 
inoculation during service.  The veteran's wife stated that 
the veteran was allergic to nuts and a nurse had told the 
veteran that the inoculation had a peanut oil base.  

At the November 1998 hearing the veteran testified that he 
passed out in service when he was given the inoculation in 
his right arm.  He stated that he had pain in his right arm 
ever since that time.  He reported that a nurse had told him 
that the inoculation was based with peanut oil.  He went on 
to state that he was allergic to all kinds of nuts.

In addition to copies of the VA hospital discharge reports 
already of record, the newly submitted VA medical records 
include VA clinical records dated between the veteran's 
hospitalizations that were not of record prior to the 
September 1992 RO decision.  These new medical records 
comment on the veteran's right arm growth, its removal, and 
the veteran's continuing complaints of right arm pain and 
weakness.  These records provide no additional information 
relevant to the origins of the veteran's claimed right arm 
disability that was not already provided by the previously 
submitted VA hospital discharge summaries from the same time 
period.  The numerous other VA medical records dated from 
1965 to December 1995 do not reveal any complaints or 
treatment relating specifically to the veteran's right arm.  
Since the newly submitted VA medical records are either 
unrelated to the veteran's right arm or else provide no 
information concerning the veteran's right arm complaints 
that was not already of record in the VA hospital discharge 
summary reports, these records are cumulative in nature and 
are thus not considered material to the veteran's claim.

While the testimony before the Board and the newly submitted 
statements from various relatives and friends have attributed 
the veteran's current right arm complaints to service, as 
laypersons these people are not competent to render a medical 
opinion.  See Espiritu.  Accordingly, these statements and 
the testimony of the veteran, his spouse and his son are not 
material to the veteran's claim.

Since none of the evidence submitted since the September 1982 
RO decision is material to the veteran's claim, reopening of 
the claim for service connection for a right arm disability 
is not warranted.

The Board notes that at the November 1998 Board hearing the 
veteran's representative requested that an independent 
medical opinion be obtained as to whether the veteran has a 
right arm disability as a result of service.  As the 
veteran's claim is not reopened, such development is not 
indicated.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for frozen legs and 
feet is granted.

A well-grounded claim not having been submitted, the appeal 
for service connection for frozen legs and feet is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a right arm 
disability is denied.

		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 


